I Hon.
    2.
     Il.
       Coono, Uroh           9, 1939, Pagr g


     whloh 6ro fllod or moordad in ths offloe of the
     County
          _-_ Clerk. ardor the Rsglatratlon L6wa of thla State;
 b   protiamg that no tax shall be levIed on inatrumeat8
     for an aaouat 0r Two Hundred D0116ra (#WC) or la88.
     Aftor the lffeotlre data of thlr Aot, rxoept ea herein-
     lr to rprorlded, DO lnatrument oroatlnga lien 0r any
     ohareotm to aeouro the pa        at of money, or mrenlng
     title to say property untlI=the purohaae prior thermor
     ahrll have born aid, ahall be tlld or rroordoa by ly
     County Clark in Phi8 Btatr until therm her beon affixed
     to 8uoh instrument    rtampr in 8caordanoorlth the pro-
     vlrlona of thl6 SOotion ena providing further that
     .thr.rorlalona of thla 6lotlon ,rhallnot apply to re-
     aawaP a or lxtenrlona    0r any note6 or Obllgatlona, an4
     lpeoifli!allyahell not apply to rafundlng of exlating
     bon48 or obllgatlona. , . .a

          The-m oen be no doutt but that thr holdrr of the instrument
 was cntltlad to here the ame reoordeb  a6 a bwd  oi tru6t   in the
 dead of trust maorda, wlthout'harlag the aame filed aa a ohettel
 mortgage and noted in the ohattel Eortgage rooorda. Uo waa not
 rrqulrod to undergo that expense unle88 he 60 dealr8d. It wea hlr
 right to withdraw the lnstrumnt after it had been oopled into the
 ad   0r truat rsoordr'. If he elOotO4 to avail hlnunrrlf of there
 rlghta, the olerk war guilty of no 4rlln~uOnoy lo not entering the
 6600 In the ohattel PlortgagOreoordr an4 ln 4elltOrlng the inatru-
 sent baok to him. So far a8 being a chattel mort@q$e la oonoorned,
 tbe instrument la preae.hd to the county olerk for the flrat time.
          The lrot plainly protlaea that artor it8 lffeotlre date
 “00 lnatrumedt oreatlng l lien . . . ahall bo filed or reoordod
 , . i until thOre ha8 bson affixed to auoh lnatnmOat atampa.*
 Fhe ram ha8.110 8terapaafflxed to it. Ho OXOeptlOn la xi640for
 :Ii;ben8flt of ln6tlWEsOnt8 whlbh hbb been executea Drlor to the
    . No language thsreln oontalned lndloatea any lnteatlon to
 rxempt lartrumenta theretofor lxeouted from it8 opemtlon.
        Thla Department ha8 6lwey8 taken the pO8itiOn that the
 Lax levied by the atote
                       article,iU an lxolaa tax or a tax upon the
 ;;ld;;8 0r rroordlng.  In 4 Coolry on Tlxatlon, 4th Ed. 5379, it

          'Stamp taxer are a form of 8x0188 tax. They are
      generally lmpoaed by tbs federal goranment elthough         .
      they   8iay be   imposedby a state.*                            .
    00. :.   1:. Cocno,   Carob 9,   1939,   Pace 3

I
i
          kven the Suprt%a Court 07 the united Ltnte8 in the case
k  :‘
    homas  16. Lnltsl itatee, 192 V. !:. 363, 24 S. Ct. 306, 40
L. :d. 481, 8tid tt&t -8tamp tamI8 ord!narlly*   are excise taxes.
          It 18 noted tt.et ttaa tax appli-8 only to those in6truuar.t.8
9blch are filed or recorded and doe6 not apply to any instrument
~lasa   the 8rucc :a 80 tllsd or recorded.   %iS cfm EWUI only tb6t
tbe tax lo oue wblch Jo levied upon the prlrilrge    of recordln& tke
~nstrurrent rather than upon the lnstrumont itself   or the noto
ublcb la secured by ouch instruxont.
           In the lnotsnt CBPU, it 18 oought to xake use of the
mcords.     This being a tax UPC:: the privilege  of U8lhG such records,
It 1s wholly lmuaterlal   whether the lnstnusont   existed prior to
the effective   bate of the 4t or not.     In our oplnlon the county
rlerk should roc;ulre tbe ln~.trumnt to be stamped before he aocepte
the  rase for filing.                                                      \
                                                 Your8 very   truly




    QRL:X